Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 12 recites a system comprising a load balancing gate wall…a virtual switch… There are no hardware elements associated with the claims system.  The claims load balancing gate wall and the switch can be software elements. Therefore, the system being claimed is software per se which does not fall under any of the statutory categories defined under § 101. Software per se is not a useful process, a machine, a manufacture, or a composition of matter. Therefore claim 12 and its dependent claims are directed towards non- statutory subject matter. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2,7-8,17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1,7,17 recites, “receiving a data packet from a client, wherein a 5destination address of the data packet is a virtual MAC address of a virtual server: a virtual IP address: a virtual port” it is unclear as how the virtual IP address: virtual port fit into this limitation?  It is unclear if the virtual IP: virtual port are included in the received data packet? Or virtual mac address or virtual ip or a virtual port as an option in the received packet.  For the purpose of examination, examiner interprets a virtual mac in the received packet.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17-18 are the non-transitory computer medium depended on claims 1 and 3 which are the method claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,7-8,17 are rejected under 35 U.S.C. 103 as being unpatentable over Saraiya et al (us 2011/0299537) (hereinafter Saraiya) in view of Mahamuni (us 2007/0201490).
As regarding claim 1, Saraiya discloses receiving a data packet from a client, wherein a 5destination address of the data packet is a virtual MAC address of a virtual server: a virtual IP address: a virtual port (see Saraiya 0007,0044, receive a packet with a virtual MAC);
translating the virtual MAC address to a real MAC address of a real server (see Saraiya 0008, rewrite vmac to physical mac); 
sending a modified data packet to a computing node where the real server is located, and then handing the modified data packet over to a virtual switch for 15processing (see Saraiya 0008, forward the packet to another switch for further process).  
Saraiya is silent in regard to the concept of an address mapping 10relationship between a pre-configured real server and the virtual server.
Mahamuni teaches the concept of an address mapping 10relationship between a pre-configured real server and the virtual server (see Mahamuni 0008, also see figure.2, item 207, mapping table of the virtual mac and the real mac).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mahamuni to Saraiya because they're analogous art.  A person would have been motivated to modify Saraiya with Mahamuni’s teaching for the purpose of efficiently translating between the virtual mac and the real mac.


As regarding claims 7-8, 17, the limitations of claims 7-8,17 are similar to limitations of rejected claims 1-2 above, therefore rejected for the same rationale.


Claims 3-6,9-11,18 are rejected under 35 U.S.C. 103 as being unpatentable over Saraiya et al (us 2011/0299537) (hereinafter Saraiya) in view of Tang et al (us 2014/0108661) (hereinafter Tang) and further in view of Snyder, II et al (us 2015/0085868) (hereinafter Snyder).
As regarding claim 3, Saraiya discloses receiving a data packet from a load balance gate 25wall (see Saraiya 0008, the rewrite packet forwarded to an intermediary switch); determining a data packet flowing into a real server according to a flow table (see Saraiya pg.2 0008, forward packet to the destination host); sending a modified data packet to the real server (see Saraiya 0008,0044, forward to destination host).
Saraiya is silent in regard to the concept of translating a virtual IP of a virtual server in a destination address in the determined 30data packet to a real IP of the real server.

It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tang to Saraiya because they're analogous art.  A person would have been motivated to modify Saraiya with Tang’s teaching for the purpose of efficiently forwarding packet to the real server.
The combination of Saraiya-Tang is silent in regard to the concept of translating a virtual port and a real port.
Snyder teaches the concept of translating a virtual port and a real port (see Snyder 0020, translating virtual port to physical port).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Snyder to Saraiya-Tang because they're analogous art.  A person would have been motivated to modify Saraiya-Tang with Snyner’s teaching for the purpose of efficiently forwarding packet to the real server.

As regarding claim 4, Saraiya-Tang-Snyder discloses calculating an address translation relationship of the data packet returned by the real server (see 0044, also see figure.8b, rewrite physical mac to virtual and vice vesa).  



As regarding claim 6, Saraiya-Tang-Snyder discloses configuring, in response to an address configuration request sent by a meta-server, an address mapping relationship between the real server and the virtual server (see Tang 0010-0014, mapping between virtual server and real server IPaddress).  The same motivation was utilized in claim 3 applied equally well to claim 6.
 
As regarding claims 9-11, 18, the limitations of claims 9-11,18 are similar to limitations of rejected claims 3-6 above, therefore rejected for the same rationale.


Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saraiya et al (us 2011/0299537) (hereinafter Saraiya) and Mahamuni (us 2007/0201490), in view of Tang et al (us 2014/0108661) (hereinafter Tang) and further in view of Snyder, II et al (us 2015/0085868) (hereinafter Snyder).

the load balance gate wall sends a modified data 26Attorney Docket No. ISGTP023/20A10811US packet to a computing node where the real server is located, and then hands the modified data packet over to the virtual switch for processing (see Saraiya 0008, forward the packet to another switch for further process).  
Saraiya is silent in regard to the concept of an address mapping 10relationship between a pre-configured real server and the virtual server.
Mahamuni teaches the concept of an address mapping 10relationship between a pre-configured real server and the virtual server (see Mahamuni 0008, also see figure.2, item 207, mapping table of the virtual mac and the real mac).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mahamuni to Saraiya because they're analogous art.  A person would have been motivated to modify Saraiya with Mahamuni’s teaching for the purpose of efficiently translating between the virtual mac and the real mac.
Saraiya is silent in regard to the concept of translating a virtual IP of a virtual server in a destination address in the determined 30data packet to a real IP of the real server.

It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tang to Saraiya-Mahamuni because they're analogous art.  A person would have been motivated to modify Saraiya-Mahamuni with Tang’s teaching for the purpose of efficiently forwarding packet to the real server.
The combination of Saraiya-Mahamuni-Tang is silent in regard to the concept of translating a virtual port and a real port.
Snyder teaches the concept of translating a virtual port and a real port (see Snyder 0020, translating virtual port to physical port).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Snyder to Saraiya-Mahamuni-Tang because they're analogous art.  A person would have been motivated to modify Saraiya-Mahamuni-Tang with Snyner’s teaching for the purpose of efficiently forwarding packet to the real server.

As regarding claim 13, Saraiya-Mahamuni-Tang-Snyder discloses configure, in response to receiving a user request 15for configuring the real server, an address mapping relationship between the real server and the virtual server in the load balance gate wall (see Mahamuni 0024-0028, mapping virtual mac to physical mac).  The same motivation utilized in claim 1 applied equally well to claim 13.


As regarding claim 14, Saraiya-Mahamuni-Tang-Snyder discloses 20configure a MAC forwarding rule for address translation to the virtual switch  (see Saraiya 0008, forward the packet to another switch for further process).  

As regarding claim 15, Saraiya-Mahamuni-Tang-Snyder discloses calculate an address translation relationship of the 25data packet returned by the real server, after the virtual switch translates the virtual IP and the virtual port of the virtual server in the destination address in the determined data packet to the real IP and the real port of the real server (see Tang 0010-0014 and Snyder 0020 for the mapping between virtual and physical ip and port).  The same motivation was utilized in claim 3 applied equally well to claim 15.

30	As regarding claim 16, Saraiya-Mahamuni-Tang-Snyder discloses after the virtual switch receives the data packet returned by the real server, translate the real IP and the real port of the real server in a source address in the returned data packet to the virtual IP and the 5virtual port of the virtual server according to the address translation relationship; and send the data packet returned by the real server directly to the client without the load balance gate wall (see Tang 0010-0014 and Snyder 0020 for the mapping between virtual and physical ip and port).  The same motivation was utilized in claim 3 applied equally well to claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452